—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered March 11, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Starkey, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court correctly denied that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials. The record demonstrates that the police entered the apartment where the defendant was arrested only after obtaining the permission of an individual who clearly possessed the authority and capability to consent to their entry (see, People v Huff, 200 AD2d 761).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85).
*606The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.